Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/02/2019 and 05/27/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 does not include a transitional phrase and therefore the examiner is unsure whether or not the limitations of claim 1 are a part of a preamble or not. Appropriate clarification is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. Claim 1 does not include a transitional phrase and therefore the examiner is unsure whether or not the limitations of claim 1 are a part of a preamble or not. Appropriate clarification is required. 
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR20180003728A) in view of Werner (U.S. Publication No. 20140288828).
Regarding claim 1:
Kim teaches:
A vehicle control device that calculates a yaw angle displacement amount and a travel distance of a vehicle from a wheel speed pulse counted from a pulse waveform generated by a wheel speed sensor provided in right and left non-steering wheels of the vehicle, ("the present embodiment calculates the traveling direction of the vehicle using the wheel speed sensor data of the vehicle, corrects the gyro sensor data using the bias and scale factor of the gyro sensor calculated based on the data , It is possible to calculate a precise position at the time of dead reckoning by using the gyro sensor data corrected more accurately." [0047]; here it shows that a bias and scale factor of a gyro sensor is calculated based on wheel speed sensor data.  Paragraph [0009] discloses that the wheel speed data is measured in all 4 wheels and sent to the control unit, "The control unit receiving 4-wheel speed sensor data of the vehicle ;")
detects a forward and backward traveling direction of the vehicle, ("the present embodiment calculates the traveling direction of the vehicle using the wheel speed sensor data of the vehicle" [0047])
and outputs a relative position and a relative direction of the vehicle from an estimation start state to estimate a vehicle position of the vehicle on a basis of the yaw angle displacement amount, the travel distance, and the forward and backward traveling direction of the vehicle, (calculates the traveling direction of the vehicle using the wheel speed sensor data of the vehicle, corrects the gyro sensor data using the bias and scale factor of the gyro sensor calculated based on the data , It is possible to calculate a precise position at the time of dead reckoning by using the gyro sensor data corrected more accurately." [0047]; here it shows that 
wherein the yaw angle displacement amount of the vehicle is corrected in a direction of reducing an error in the yaw angle displacement amount at an estimation start point with respect to a reference direction in which the vehicle is to travel depending on output of the pulse waveform from the wheel speed sensor provided in the right and left non-steering wheels of the vehicle immediately after a startup. ("there is provided a gyro sensor correction apparatus for improving positional accuracy of a vehicle navigation apparatus, including: a gyro sensor unit for detecting gyro sensor data; A wheel speed sensor unit for detecting the four wheel speeds of the vehicle; Calculating a first heading using the gyro sensor data, calculating a vehicle traveling direction using the 4-wheel speed sensor data, calculating and removing a bias error of the gyro sensor when the vehicle traveling direction is straight, Wheel speed sensor data, calculates a scale factor using the first heading and the second heading, and corrects the gyro sensor data if the calculated heading direction is not a straight line," [0009]; here it shows that a bias of a gyro sensor is corrected with respect to a reference direction (a straight line from original position) the vehicle is to travel based on wheel speed sensor data from all four wheels.)
Kim doesn’t explicitly teach that the correction is done immediately after startup, however, Werner teaches:
wherein the yaw angle displacement amount of the vehicle is corrected in a direction of reducing an error in the yaw angle displacement amount at an estimation start point with respect to a reference direction in which the vehicle is to travel depending on output of the pulse waveform from the wheel speed sensor provided in the right and left non-steering wheels of the vehicle immediately after a startup. (“estimating an initial vehicle position and navigation state using odometry or other suitable vehicle parameters (e.g., data obtained from vehicle sensors) to support dead reckoning at start-up. In particular, a mobile device may store a last known vehicle position and heading at a first odometer value, or the last known vehicle position and heading at the first odometer value may alternatively (or additionally) be stored on a server. The vehicle position and heading at the first odometer value may subsequently be compared to a current odometer value after a link with the vehicle has been established (e.g., a link between the mobile device, a navigation unit, another mobile device, etc.), wherein the last known position and heading may then be used to estimate the initial vehicle position and navigation state based on a difference between the first and current odometer values. For example, the current odometer value associated with the vehicle may comprise a cumulative odometer value stored on the vehicle, whereby the estimated initial position and navigation state may substantially correspond to the last known position and heading if the current odometer value difference indicates no change, or a non-zero difference may alternatively define a radius that limits an estimated error associated with the estimated initial position.” [0010]; here it shows that a last and current odometer value and heading are compared to one another and an initial vehicle position can be estimated using the difference in the values. Paragraph [0049] discloses a gyroscope that can be used in combination with the odometer values to estimate position.)
Kim and Werner are analogous art because they are in the same field of art, position estimation using wheel odometry. It would have been obvious to one of ordinary skill in the art, to modify 

Regarding claim 2: 
Kim in view of Werner teaches all of the limitations of claim 1. 
Kim further teaches:
The vehicle control device according to claim 1, wherein the yaw angle displacement amount of the vehicle is reduced by an amount corresponding to a yaw angle change based on a first one pulse of the vehicle at the startup to correct the yaw angle displacement amount. ("the controller 140 calculates a scale factor using the first heading (heading calculated using gyro sensor data) and the second heading (heading calculated using 4 wheel speed sensor data) (S111)." [0042]; here it shows that a scale factor used to reduce the error in the gyro sensor data is calculated based on the 4 wheel speed sensor data. Paragraph [0021] show that the wheel speed sensor data is pulse data.)
Kim doesn’t explicitly teach that the yaw angle change is based on a first one pulse of the vehicle at the startup, however,
Werner teaches:
an amount corresponding to a yaw angle change based on a first one pulse of the vehicle at the startup (“the disclosure relates to estimating an initial vehicle position and navigation state using odometry or other suitable vehicle parameters (e.g., data obtained from vehicle sensors) to support dead reckoning at start-up. In particular, a mobile device may store a last known vehicle position and heading at a first odometer value, or the last known vehicle position and heading at the first odometer value may alternatively (or additionally) be stored on a server. The vehicle position and heading at the first odometer value may subsequently be compared to a current odometer value after a link with the vehicle has been established (e.g., a link between the mobile device, a navigation unit, another mobile device, etc.), wherein the last known position and heading may then be used to estimate the initial vehicle position and navigation state based on a difference between the first and current odometer values.” [0010]; here it shows that a last known position and heading are compared to a current odometer value (a first pulse of the vehicle at the startup) in order to calculate the difference in the two values and estimate a current position of the vehicle using the difference.)
Kim and Werner are analogous art because they are in the same field of art, position estimation using wheel odometry. It would have been obvious to one of ordinary skill in the art, to modify the vehicle control device as taught by Kim to include the ability to use the first pulse value of the wheel odometry to estimate a position as shown in Werner in order for the yaw angle displacement to be corrected by an amount corresponding to a yaw angle change based on a first one pulse of the vehicle after startup. The teaching suggestion/motivation to combine is that by using this approach, you can increase the accuracy of position detection when the control device is operating within a building and/or within urban environments where signal .

Claim 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR20180003728A) in view of Werner (U.S. Publication No. 20140288828) in view of Kozikaro (U.S. Patent No. 5402365).
Regarding claim 6:
Kim in view of Werner teaches all of the limitations of claim 1. 
Kozikaro teaches:
the yaw angle displacement amount of the vehicle is reduced by an amount corresponding to a yaw angle with respect to the reference direction at a time of first right and left simultaneous pulse detection after the startup of the vehicle to correct the yaw angle displacement amount. (“a test is executed to determine if this compass heading is within a predetermined range, in this case 5 degrees of the lastly measured, in this case the first compass heading. If it is within 5 degrees, then the observed behavior indicates that the vehicle is traversing on a straight line and step 1327 is executed.” [Column 7 lines 48-53]; here it shows that step 1327 is executed when a change in heading is within 5 degrees of a last measured heading using the wheel odometer. Therefore when a change in heading (yaw angle displacement amount) within 5 degrees of the last measured heading, which could be the first simultaneous pulse of the right and left wheels, the vehicle is detected as driving in a straight path. Specifically, Column 7 lines 58-60 teaches that a correction ratio of the heading is set to full when the vehicle is detected as driving in a straight path. Therefore the correction ratio 
Kim, Werner, and Kozikaro are analogous art because they are in the same field of art, dead reckoning systems that use wheel odometry. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the vehicle control device as taught by Kim in view of Werner to further include the functionality of the control device of Kozikaro in order to reduce a yaw angle displacement by an amount corresponding to a yaw angle with respect to the reference direction at a time of first and left simultaneous pulse detection after the startup of the vehicle to correct the yaw angle displacement amount. The teaching suggestion/motivation to combine is that by doing this a more accurate correction can be detected at the startup of an autonomous operation.

Regarding claim 8:
Kim in view of Werner teaches all of the limitations of claim 1. 
Kozikaro teaches:
a range in which the yaw angle displacement amount of the vehicle is corrected limited to a range in which the travel distance of the vehicle from the estimation start point is within a predetermined distance. (“In step 1307 a distance totalizer is incremented by an amount representing the distance traversed since the previous iteration. Note that the distance totalizer is simply a variable in the microcontroller's 509 memory. In step 1309 the distance totalizer is tested to determine if 100 meters have been traversed. If this test 1309 determines that 100 meters hasn't been traversed, then the routine returns to execute step 1301. If this 
Kim, Werner, and Kozikaro are analogous art because they are in the same field of art, dead reckoning systems that use wheel odometry. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the vehicle control device as taught by Kim in view of Werner to further include the functionality of the control device of Kozikaro in order for the yaw angle displacement amount to be corrected within a specific range. The teaching suggestion/motivation to combine is that by restricting the correction to only occur within a specific range, a more accurate position can be detected.

Allowable Subject Matter
Claims 3-5, 7, and 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAL A SHAH whose telephone number is (571)272-5782. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAMAL A SHAH/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664